Citation Nr: 0326298	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, service 
connection was established for PTSD and a 50 percent rating 
was assigned.  The veteran has appealed.  


REMAND

The record includes a VA psychiatric examination report from 
August 2002 and a Vet Center report from December 2002.  The 
Vet Center report includes Global Assessment of Functioning 
(GAF) scores which reflect an increase in symptomatology 
since the prior VA evaluation.  Additionally, at a hearing in 
April 2003, the veteran reported that his PTSD symptoms had 
escalated.  He reported that he called in sick approximately 
twice a week at his job.  He also noted that he was attending 
group and individual sessions for his PTSD at the Vet Center 
in Albuquerque.  Hearing [Hrg.] Transcript [Tr.] at 6-7.  

In light of the contentions made by veteran, the Board finds 
that it would be appropriate to obtain a VA social and 
industrial survey with a focus on the effects of PTSD on the 
veteran's ability to socialize and work prior to further 
review of his claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the Veterans Benefits Administration 
Appeal Management Center (VBA AMC).  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, Vet Center, and private 
medical records pertaining to current 
treatment for his service-connected PTSD.  
The VBA AMC should then obtain all 
records identified by the veteran that 
are not on file.  He should be informed 
that he has the opportunity to submit any 
additional evidence and arguments in 
support of his claim, including records 
documenting his absences from work.

3.  A social and industrial survey should 
be undertaken by the VA in order to 
determine the veteran's occupational 
training, employment history, social 
activities, and the effect of his 
service-connected disabilities upon daily 
functioning and employability.  The 
claims folder should be made available to 
the social worker in conjunction with the 
survey.

4.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of 
severity of PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should note in 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not related, whether PTSD has any effect 
on the severity of any other psychiatric 
disorder.

Following evaluation, the examiner should 
assign a numerical code under the GAF 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment for PTSD.  The presence or 
absence of symptoms enumerated in the 
rating criteria should be specifically 
noted.  If the historical diagnosis of 
PTSD is changed following examination, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
the impact of PTSD on the veteran's 
ability to work.  

5.  Thereafter, the VBA AMC should review 
the  claims file to ensure that all of 
the above requested development has been 
completed.  In particular, the VBA AMC 
should review the requested social and 
industrial survey and examination report 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
104-475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirement and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD.  The VBA AMC must 
document its consideration of the 
applicability of the criteria of 38 
C.F.R. § 3.321(b)(1) (2002).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for an 
increased evaluation for PTSD.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeal Management Center 
(VBA AMC or RO).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




